        Case 5:20-cv-00612-NC Document 10 Filed 03/19/20 Page 1 of 2



 1   J. CONOR CORCORAN, ESQUIRE (PA BAR ID. 89111)
     conor@jccesq.com
 2   LAW OFFICE OF J. CONOR CORCORAN, P.C.
 3   1500 JFK Boulevard, Suite 620
     Philadelphia, PA 19102
 4   Tel: (215) 735-1135
     Fax: (215) 735-1175
 5   Counsel for Plaintiff
 6   JARED WEINSTOCK (SB# 252335)
     jaredweinstock@gmail.com
 7   750 N. San Vicente Boulevard
     Los Angeles, CA 90069
 8   Phone: (310) 702-1224
     Fax: (215) 735-1175
 9

10   Attorneys for Plaintiff
     SWEET CICELY DANIHER
11

12                               UNITED STATES DISTRICT COURT
13
                              NORTHERN DISTRICT OF CALIFORNIA
14
     SWEET CICELY DANIHER,
15                                       )                CASE NO. 20-cv-612
                       Plaintiff,        )
16                                       )
           vs.                           )                PLAINTIFF’S PRAECIPE FOR
17
                                         )                VOLUNTARY DISMISSAL PURSUANT
18   KORI RAE; PIXAR ANIMATION           )                TO F.R.C.P. 41(a)(1)(A)(i)
     STUDIOS; PIXAR TALKING PICTURES; )
19   and WALT DISNEY MOTION PICTURES )
     GROUP,                              )
20                                       )
                       Defendants.       )
21
     ____________________________________)
22
                               NOTICE OF VOLUNTARY DISMISSAL
23
            Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff Sweet Cicely Daniher, by and through
24

25   her undersigned counsel, hereby dismisses the above captioned matter as to all Defendants

26   without prejudice and without costs or fees to any party.

27

28
     Case No. 20-cv-612                                                      NOTICE OF VOLUNTARY
                                                                            DISMISSAL PURSUANT TO
                                                                                 F.R.C.P. 41(a)(1)(A)(i)
                                                      1
        Case 5:20-cv-00612-NC Document 10 Filed 03/19/20 Page 2 of 2



 1                                      Respectfully Submitted,

 2                                      LAW OFFICE OF J. CONOR CORCORAN, P.C.

 3
     Date: March 19, 2020
 4                                      J. Conor Corcoran, Esquire
                                        Attorney for Plaintiff Sweet Cicely Daniher
 5                                      Pennsylvania Atty. I.D. No. 89111
                                        1500 John F. Kennedy Boulevard
 6                                      Suite 620
                                        Philadelphia, PA 19102
 7                                      Phone: (215) 735-1135
                                        Fax: (215) 735-1175
 8                                      Email: conor@jccesq.com

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     Case No. 20-cv-612                                            NOTICE OF VOLUNTARY
                                                                  DISMISSAL PURSUANT TO
                                                                       F.R.C.P. 41(a)(1)(A)(i)
                                           2
